[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________           FILED
                                               U.S. COURT OF APPEALS
                            No. 09-10541         ELEVENTH CIRCUIT
                                                     APRIL 23, 2010
                        Non-Argument Calendar
                                                      JOHN LEY
                      ________________________
                                                        CLERK

                D. C. Docket No. 05-00346-CR-J-32-TEM

UNITED STATES OF AMERICA,


                                                              Plaintiff-Appellee,

                                 versus

AMARA JUWARA,

                                                        Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                    _________________________

                             (April 23, 2010)

Before CARNES, BARKETT and MARCUS, Circuit Judges.

PER CURIAM:
      Amara Juwara appeals the sentence imposed following the revocation of his

supervised release. This appeal follows our denial of counsel’s motion to

withdraw from further representation of Juwara on appeal pursuant to Anders v.

California, 386 U.S. 738 (1967). Our initial review of the record revealed at least

one issue of arguable merit: “whether the oral sentence pronounced by the district

court or the written judgment controls.” The parties have now briefed that issue.

      We have held that “[w]hen a sentence pronounced orally and unambiguously

conflicts with the written order of judgment, the oral pronouncement governs.”

United States v. Bates, 213 F.3d 1336, 1340 (11th Cir. 2000); see also United

States v. Chavez, 204 F.3d 1305, 1316 (11th Cir. 2000) (same). Cf. United States

v. Purcell, 715 F.2d 561, 563 (11th Cir. 1983) (“When there is an ambiguity in the

oral sentencing, as opposed to a conflict between the oral pronouncement and the

written judgment, it is proper to look to the written judgment to ascertain the

court’s intention.”). The remedy in such a situation is a limited remand with

instructions for the district court to enter an amended judgment that conforms to its

earlier oral pronouncement. See Chavez, 204 F.3d at 1316.

      The parties agree that the sentencing transcript reveals that the district court

specifically and unambiguously stated that it was imposing a sentence of 12

months’ imprisonment, while the subsequent written judgment does not conform to



                                           2
that oral pronouncement. Based on our precedent, the oral pronouncement of a 12-

month term of imprisonment controls. Accordingly, we vacate the judgment and

remand with instructions for the district court to amend the written judgment to

conform to the earlier oral sentence.

      VACATED AND REMANDED WITH INSTRUCTIONS.




                                          3